Chancellor Thompson

delivered the decree of the Covrt„
The fact of the insolvency of North Si Hogg, was well known to the appellant at the time the note was placed in the hands of Wright, and the authority rested in him to do. the best he could with it, discharged him from the strict duties of an attorney, and constituted him a general agent accountable only for culpable neglect. Any attempt -therefore, on the part of Ligón to make him responsible was inequitable and fraudulent, and gave this court original jurisdiction of the-case. It is therefore, ordered and decreed that the decree Of the circuit judge he affirmed;
Chancellors Desaussvre, Qaillard, Waties and Thompson, concurred.